


117 HR 2502 IH: Equal Pay for Servicewomen Act
U.S. House of Representatives
2021-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2502
IN THE HOUSE OF REPRESENTATIVES

April 14, 2021
Ms. Brownley (for herself, Ms. Speier, and Ms. Stefanik) introduced the following bill; which was referred to the Committee on Armed Services

A BILL
To direct the Secretaries concerned to take certain actions to reduce gender-related inequities in costs of uniforms to members of the Armed Forces.


1.Short titleThis Act may be cited as the Equal Pay for Servicewomen Act. 2.Reduction of gender-related inequities in costs of uniforms to members of the Armed Forces (a)Implementation of GAO recommendationsNot later than September 30, 2022, the Secretary of Defense shall implement the four recommendations of the Government Accountability Office in the report titled Military Service Uniforms DOD Could Better Identify and Address Out-of-Pocket Cost Inequities (GAO–21–120).
(b)RegulationsNot later than September 30, 2022, each Secretary concerned (as that term is defined in section 101 of title 10, United States Code) shall prescribe regulations that ensure the following: (1)The out-of-pocket cost to an officer or enlisted member of an Armed Force for a uniform (or part of such uniform) may not exceed such cost to another officer or enlisted member of that Armed Force for such uniform (or part, or equivalent part, of such uniform) solely based on gender.
(2)If a change to a uniform of an Armed Force affects only officers or enlisted members of one gender, an officer or enlisted member of such gender in such Armed Force shall be entitled to an allowance equal to the out-of-pocket cost to the officer or enlisted member relating to such change. (c)One-Time allowanceNot later than September 30, 2022, each Secretary concerned shall provide a one-time allowance to each female officer and female enlisted member under the jurisdiction of the Secretary concerned. The amount of such an allowance shall be—
(1)based on gender disparities in out-of-pocket costs relating to uniforms (including the costs of changes to uniforms that affected only one gender) during the 10 years preceding the date of the enactment of this Act; and (2)proportional to the length of service of the officer or enlisted member in the Armed Forces.

